UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4666



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD GENE BARROW, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-00-26)


Submitted:   January 10, 2001             Decided:   January 23, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew B. Banzhoff, Asheville, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Gene Barrow, III, appeals from the district court’s

order denying his motion to dismiss the indictment. We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able.   Although Barrow has entered a conditional guilty plea and

his plea has been accepted by the district court, he has not yet

been sentenced.   This Court may exercise jurisdiction only over

final orders, 28 U.S.C.A. § 1291 (West 1993), and certain inter-

locutory and collateral orders, 28 U.S.C.A. § 1292 (West 1993 &

Supp. 2000 ); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order denying Barrow’s motion

to dismiss the indictment on the ground that the statute Barrow was

charged with violating was unconstitutional is neither a final

order nor an appealable interlocutory or collateral order. Accord-

ingly, we dismiss the appeal as interlocutory.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the Court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2